IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                        SEPTEMBE R SESSION, 1997
                                                            FILED
TER RANC E RO YAL a/k /a          )   C.C.A. NO. 02C01-9609-CR-00299
Richard Marlowe,                  )                       October 13, 1997
                                  )
                                                            Cecil Crowson, Jr.
      Appe llant,                 )                         Appellate C ourt Clerk
                                  )
                                  )   SHELBY COUNTY
VS.                               )
                                  )   HON. CHRIS CRAFT
STATE OF TENNESSEE,               )   JUDGE
                                  )
      Appellee.                   )   (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:                    FOR THE APPELLEE:

TER RAN CE R OYAL a/k/a               JOHN KNOX WALKUP
Richard Marlowe                       Attorney General and Reporter
Fla. D.C. #066519
Hendry Correctional Institution       JANIS L. TURNER
Immokalee, FL 34142                   Assistant Attorney General
                                      425 5th Avenu e North
                                      Nashville, TN 37243

                                      JOHN W. PIEROTTI
                                      District Attorney General

                                      AMY WEIRICH
                                      Assistant District Attorney General
                                      Criminal Justice Complex, Suite 301
                                      201 Poplar Street
                                      Memphis, TN 38103




OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                   OPINION

       The Defen dant, a Florid a inm ate, ap peals from th e trial co urt’s de nial of h is

petition seeking relief from a Tennessee conviction and sentence. The trial court

treated the petition as a petition for post-conviction relief and dismissed it as

barre d by the statute of limita tions. W e affirm the dis miss al.



       On Janua ry 15, 199 2, the Defendant entered guilty pleas to and was

convicted of one count of felony cocaine poss essio n and one c ount o f felony b ail

jumping. He received concurrent se ntences of fou r years and one ye ar, ordered

to be ser ved con secutively to certain se ntence s he rece ived in Florid a.



       On April 27, 19 95, the D efenda nt filed a petition to “set aside, modify or

mitigate sentence” which was denied by the trial court on April 28, 1995. On May

3, 1996, the Defendant filed a petition for post-conviction relief from these

convictions, which was d ismissed by the trial court on May 14, 1996, based on

the statute of limitations.



       On July 8, 1996, the Defe ndant filed a “ PET ITION FOR WR IT OF ERROR

CORAM NOBIS, or in the alternative, APPLICATION FOR WRIT OF HABEAS

CORPUS AD SUBJICIENDUM AD DUCE TESTIFICANDUM.” The trial judge

treated this petition as one for post-conviction relief and dismissed it as time

barred. It is from this order of the trial court that the Defendant appeals.




                                            -2-
      The petition esse ntially alleges that Defendant’s counsel at his guilty plea

proceeding was ineffective for not telling the Defendant that his Tennessee

sentences were to run co nsecu tively to his Flor ida sente nce an d that his g uilty

pleas entered in the T ennesse e cases w ere therefore not knowing, intelligent and

voluntary, because h e would not have pleade d guilty had he kno wn he w as to

receive sentences to be served consecutively to his Florida incarceration.



      Habeas corpus relief is available only when a convicting court is without

jurisdiction or autho rity to senten ce a de fendan t or when that defen dant’s te rm

of imprisonment or restraint has expired. Archer v. State, 851 S.W.2d 157, 164

(Tenn. 1993). The Defendant argues that his Tennessee sentences would be

expired if they had been ordered to be served conc urrently with his Florida

sentence. His argument gains him no relief because his Tennessee sentences

were clearly ordered to be served consecutively to the Florida incarceration.



      Although the petition alleges grounds for post-conviction relief, the trial

judge correctly determined that the petition was barred by the statute of

limitations. Tenn. Code Ann. § 40-30-20 2; see Carter v. S tate, __ S.W.2d __

(Tenn. 19 97).



      The jud gmen t of the trial cou rt is affirmed .



                                  ___________________________________
                                  DAVID H. WELLES, JUDGE




                                          -3-
CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
JOE G. RILEY, JUDGE




                              -4-